1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    DARIN DENIS PHILLIPS,                       Case No. 5:19-cv-01772-CBM (SHK)

13                                  Petitioner,
                                                  ORDER ACCEPTING FINDINGS
14                       v.                       AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
15    STUART SHERMAN, Warden,                     JUDGE
16                                Respondent.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
19   relevant records on file, and the Report and Recommendation of the United States
20   Magistrate Judge. The Court has engaged in de novo review of those portions of
21   the Report to which Petitioner has objected. Court accepts the findings and
22   recommendation of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that the Petition be DENIED and that
24   Judgment be entered dismissing this action with prejudice.
25
26   Dated: December 5, 2019
27                                         HON. CONSUELO B. MARSHALL
                                           United States District Judge
28
